PER CURIAM.
Judy M. Shepard appeals the district court’s2 adverse grant of summary judgment in her Title VII and Rehabilitation Act action against the Secretary of the Army. Following careful de novo review, see Murphy v. Mo. Dep’t ofCorr., 372 F.3d 979, 982 (8th Cir.2004) (summary judgment standard of review), this court concludes that summary judgment was properly granted for the reasons stated in the district court’s Order. AFFIRMED. See 8th Cir. R. 47B.

. The Honorable John T. Maughmer, United States Magistrate Judge for the Western District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).